department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person ilalalahaiadahilahal identification_number kee contact number employer_identification_number form required to be filed hhrrer here tax years krrkekkeekree this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty file the returns in accordance failure_to_file the returns timely may we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your rekkkkekke or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person rerekreekke identification_number rekkkkrkke contact number hrrekrekeek fax number hekkkereee employer_identification_number krrkrkekhereke tax_exempt_and_government_entities_division date date legend state founder schools office county program program program program program program program dear rrkkeeekker kakkkkkkkk rkkrkkkerke krrererkekk rekkkkrkrrkee rrkkkaekkek rarkkkeekker rekekkrekrkee rekkkkkrek khikkekekee rekekkkeekk rekkkkkrekek we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated under the laws of state you transitioned from a series of for-profit successors with the following purposes e e promoting political change through articles columns books and other media founder was planning to create producing and selling prepared foods to consumers promoting solutions to the state’s challenging problems through grassroots advocacy and publicity your latest articles of incorporation provide that you are organized to promote solutions to rekkkekkerer state’s challenging problems through grassroots advocacy and publicity your articles also state that you will have a board_of directors with one member and that member will be founder founder is also your president upon dissolution your remaining assets shall be distributed for one or more exempt purposes within the meaning of sec_501 or sec_501 of the code your bylaws provide that you shall have one director and that person alone shall be known as the board_of directors your bylaws further provide that directors shall not be compensated for their duties as directors salaries of your officers shall be fixed by resolution of your board_of directors founder is also your treasurer and secretary you stated that as you grow you will add an appropriate oversight mechanism but in your current state you find this unnecessary your bylaws contain a conflict of interest and compensation approval policies however as founder is your only director and officer these policies are immaterial you state that you are a citizen’s advocacy group focused on solving some of the critical problems facing the citizens of state at the time of application you were engaged in the following activities e e e program this program allowed citizens to learn about and commit to specific action to save the marine environment through a website program this program attempts to motivate citizens to substantially reduce the amount they pollute individuals who visit the website are presented with a list of actions they can take to reduce the amount they pollute and then are asked to commit to taking specific actions the website calculates how many pounds of pollution would not reach the marine environment as the result of each step taken you worked with other organizations to develop the predictor model on the website program this program attempted to help protect citizens from inappropriate law enforcement raids you worked with public officials to pass legislation requiring jurisdictions using law enforcement tactical teams to report periodically on the number of tactical deployments and outcomes state's governor signed the legislation into law program this program allowed you to work with the leadership of schools to design and implement a system where organizations can partner with schools to provide improved education opportunities to students founder worked with the office to develop a program where individuals businesses and churches could partner with a specific school to provide additional educational opportunities to students or resources to the school at the time of application you anticipated that your activities would change to the following e e program program this program would allow you to work with representatives of state’s governor's office to implement one or more pilot programs showing how state agencies can restructure their systems to cut costs while providing better customer service raekkkkekeeek e program this program would allow you to work with local business organizations to create programs to help entrepreneurial companies start and expand in state creating high-quality jobs you state that for most of the time from submission of your application you were on hiatus while founder ran for elective office after losing the election founder's attention turned back to your operations you are currently focusing on the following e e e program you are working with residents in a few of the most critical communities to determine the cost structure and other criteria necessary to build community support to invest in sewer systems program founder was just elected chair of county's state-mandated organization whose mission is to represent the interests of parents and citizens to county’s board_of education founder's chairmanship started by fielding a comprehensive survey to determine residents’ biggest concerns you will participate in this research and report the results so the organization can use the results to choose a number of issues to research further and help solve program you have almost completed a research project which will report how ambulance response rates in county compare with the national standard you plan to report the results of this research mid-2011 and set up a task force of several high-level fire department personnel as well as representatives from two major hospitals in county the task force will determine how to get ambulances back on the street more quickly your website contains a description of all of your programs your website also contains a blog written and maintained by founder the blog started around the time of your incorporation and most recent amended articles of incorporation most blog posts center around current or pending legislation as well as the agendas of elected political officials of the blog posts five of these criticize founder's former opponent in a race for elected office these critical blog posts occurred both before and after the election the blog page on your website contains links to founder’s campaign website you have been primarily funded through donations from founder you hope to recruit additional sources of support in the future in the year that you were incorporated income was generated from founder's donations and program expenses for that year primarily included those for disbursements to program software personal_property_taxes and your website for the following tax_year you only incurred expenses for bank fees depreciation and merchant account fees at the time of application you indicated you may spend money attempting to influence the selection nomination election or appointment of individuals to public_office or office in a political_organization upon further development you indicated you have not spent any money hrekerekrekeer doing so nor do you ever intend to do so your webpage that seeks donations from individuals states that because donations are used for lobbying and promoting political change it is not tax-deductible under u s law you stated that because founder is a political figure who ran for elective office in and you wish to seek exemption as a sec_501 organization to avoid the appearance of any impropriety law sec_501 exempts from federal_income_tax organizations described in sec_501 sec_501 describes civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_501 indicates that subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 of the income_tax regulations regulations states that an organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and is operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community such as bringing about civic betterments and social improvements sec_1_501_c_4_-1 provides that the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in 305_f2d_814 4th cir a corporation was organized for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for its members individuals became members in the corporation by purchasing an apartment unit the court held that the organization was not described in kkkkekkkek sec_501 because it was a public-spirited but privately-devoted endeavor’ with only incidental benefit to the community id pincite although anyone was eligible to join the organization the court determined that it provided benefits only to its members and not the community as a whole in 316_f2d_151 3d cir the court held that to qualify for exemption within the meaning of sec_501 the organization must be a community movement designed to accomplish community ends in 488_f2d_684 2d cir the court ruled that an organization benefitting only its members did not meet the requirements of sec_501 because the benefits flowed directly to members of the organization the court followed the rule that the presence of a single substantial non-exempt purpose precludes exempt status regardless of the number or importance of the exempt purposes id pincite the organization's primary activity benefited its members rather than the public and therefore it was not ‘primarily’ devoted to the common good as required by even the most liberal reading of c id pincite revrul_74_361 1974_2_cb_159 held that an organization that was organized as a nonprofit volunteer fire company to provide fire protection and ambulance services for a community could be held as exempt from federal_income_tax as a social_welfare_organization described in sec_501 because its activities promote the common good and general welfare of the community revrul_68_45 1968_1_cb_259 held that a war veterans’ post which was primarily engaged in social welfare activities could qualify for exemption from federal_income_tax under sec_501 even though a substantial portion of its revenue came from bingo_games open to the general_public revrul_81_95 1981_1_cb_332 held that an organization primarily engaged in the promotion of social welfare within the meaning of sec_501 may participate in lawful political campaign activities involving the nomination or election of public officials without adversely affecting its exempt status analysis based on our analysis of the information you submitted with your application and in subsequent correspondence we have determined that you are not operated primarily for the promotion of social welfare within the meaning of sec_501 and therefore do not qualify as an organization described in sec_501 to be described in sec_501 an organization must be operated exclusively for the promotion of social welfare an organization will be operated exclusively for the promotion of social welfare and therefore exempt if it is primarily engaged in promoting the common good and krekkrereek general welfare of the community see sec_1_501_c_4_-1 exempt purposes include bringing about civic betterments and social improvements see sec_1_501_c_4_-1 whether an organization is primarily engaged in promoting social welfare is a facts and circumstances determination relevant factors include the manner in which the organization’s activities are conducted resources used in conducting such activities such as buildings and equipment the time devoted to activities by volunteers as well as employees the purposes furthered by various activities and the amount of funds received from and devoted to particular activities see eg revrul_74_361 supra volunteer fire company that provides recreational facilities for members is primarily engaged in promoting social welfare where providing facilities primarily furthers exempt purposes revrul_68_45 supra organization’s principal source_of_income is not sole factor in determining whether it is primarily engaged in promoting social welfare based on contracting plumbers cooperative restoration corp an organization will not meet the requirements of sec_501 if it is operated primarily to benefit a private group rather than the community as a whole even if it provides some benefit to the community f 2d pincite your activities serve to primarily benefit founder you solely serve to promote founder and founder's agenda and platforms as provided in your articles and bylaws founder is the only member and officer on your board_of directors there is no community input or oversight or independent members of the community on your board_of directors this is demonstrated from the fact that while founder sought elected office your operations seized until the election was over furthermore the selection operation and oversight of your programs and activities are made at the sole discretion of founder and are solely funded by founder founder also plans to use you to conduct activities in connection with founder's election as the chair of county's state-mandated organization the holding of erie endowment requires that a sec_501 organization be a community movement designed to accomplish community ends f 2d pincite your programs however are designed strictly to promote founder and that individual’s pursuits sec_1_501_c_4_-1 in revrul_81_95 supra we concluded that an additionally you have not established that your primary activity is not to engage in direct or indirect political intervention the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office organization may carry on lawful political activities and remain exempt under sec_501 as long as it is primarily engaged in activities that promote social welfare the corollary to this is that if an organization's primary activities do not promote social welfare but are direct or indirect political intervention the organization is not exempt under sec_501 the key is to determine the character of the organization’s primary activities by looking at all of the facts and circumstances founder used you to prepare studies that coincide with founder's political interests to lobby for things that founder believes in and to follow political opponents through the blog on your website your website contains a blog written and maintained by founder that criticizes founder's former opponent in a race for elected office the blog also contains information on the political agendas of elected political officials there are no procedures in place to bar using the website as platform development krrkkekeeee conclusion you have not established that you meet the requirements of sec_501 because you are not operated exclusively for the promotion of social welfare your primary activities do not serve the general welfare of the people or the community as required by sec_1_501_c_4_-1 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge aiaialalalaialalaled constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if rekkekeekeeee if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
